               Case 2:09-cr-00161-GMN-PAL Document 84 Filed 11/08/18 Page 2 of 2


PROB22                                                                                                                                DOCKET NUMBER (Tron. Coun)
(Rev. 2/88)
                                                                                                                                                  2:09CROO 161
                            TRANSFER OF JURISDICTION                                                                                  DOCKET NUMBER (Rec. Court)


NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                           DISTRICT                                                DIVISION

                                                                                                   Nevada                                     U.S. Probation Office
Joe Riley
                                                                              NAME OF SENTENCING JUDGE
259 Rich Road
Park Forest, Illinois 60466                                                                                                Philip M. Pro
                                                                              DATES OF PROBATION/                         FROM                        TO
                                                                              SUPERVISED RELEASE
                                                                                         _ _ FILED                               5/23/20 I ftECEIV ED       ~/22/2020
OFFENSE                                                                                             ·--~, ............             _ _ _ .)t.11¥<:.L Ul'l
FELON IN POSSESSION OF A FIREARM                                                                                          COUNSEL/PARTIES OF RECORD


                                                                                                              NOV - 8 2018

PART 1 • ORDER TRANSFERRING JURISDICTION                                                               CLERK US Dl~'f.R).~.!.~9~RT
                                                                                                                            -·            .
                                                                                        BY:                                                     DEPUlY
UNITED STATES DISTRICT COURT FOR TifE                                        DIS1 ...... , .....



         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the NORTHERN DISTRICT OF ILLINOIS                          upon that Court's order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                          November 8, 2018
                                        Date                                                                    United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 • ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                   NORTHERN              DISTRICT OF                                 ILLINOIS



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                              United States District Judge
          Case 2:09-cr-00161-GMN-PAL Document 84 Filed 11/08/18 Page 1 of 2




                             UNITED STATES PROBATION OFFI E
                                   DISTRICT OF NEVADA
                                                                                     NOV -B 2018
                                      MEMORANDUM
                                                                                 CLt1MS DISTRICT COURT
                                             RE: Joe Riley              BY:           "    dCT OF NEVADA
                                                                                          11


                                                                                                           DEPUTY
                                        Case No.: 2:09CR00l61


                      REQUEST FOR TRANSFER OF JURISDICTION {OUT}


                                          November 6, 2018



TO:        The Honorable Philip M. Pro
           Senior United States District Judge

On October 5, 2010, Joe Riley was sentenced in the District ofNevada to 120 months custody,
followed by three (3) years supervised release for committing the offense of Felon in Possession
ofa Firearm. Supervised release commenced in the District of Nevada on May 25, 2018.

On June 28, 2018, Riley's case was accepted for transfer to the Northern District of Illinois.
Riley currently maintains stable residence with his wife and has stated he plans to remain in
Chicago, Illinois where he has family support and has no plans to return to the District of
Nevada. The Northern District of Illinois has requested a transfer of jurisdiction be initiated and
based on the reasons listed above so that their district may handle any future matter that may
require the Court's attention. Attached is the Probation Form 22 for Your Honor's signature, if
approved.

Should the Court have any questions or concerns, please contact me at (702) 527-7260.

                                                       Respectfully submitted,
                                                                        Donnette L Johnson
                                                                    ..lu.201s.11.0112:1s:5s
                                                                    U . -08'00'
                                                       Donnette Johnson
                                                       United States Probation Officer

Approved:
      •     •              • Niquita M. Loftis
 fUm,ih:..         /Jt.~ 2018.11.07 09:23:35
          7-· --              -08'00'
Niquita Loftis
Supervisory United States Probation Officer
